Title: To Benjamin Franklin from the Board of Admiralty, 28 March 1780
From: Board of Admiralty
To: Franklin, Benjamin


  
  Board of Admiralty Philadelphia March 28th. 1780.
  Sir
By the annex’d list you will perceive the present disposition of the Continental Navy in North america. The detachment of four Ships to gaurd the Harbour of Charles Town has subjected our Coasts to the depredations of the enemys armed vessels from New York who of late have frequently appeared in our Bays and made many Captures.
For these reasons the Board think it will be necessary that the frigate Alliance should be forthwith Ordered to proceed for this port, and should any Supplys for our Navy and Army be ready in France a part may be sent in the Alliance and the residue on other armed Vessels under her Convoy.
I have the honor to be Your Excellencys Most Obedt Hble servant
Fra: Lewis by order

P.S. The board woud be highly obliged to your Excelly to send them a set of drafts of the New ships in the Royal navy of France for the use of our Master Builders.—
His Excellency Benjamin Franklin
